Citation Nr: 1451185	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for brain disease due to trauma.

2.  Entitlement to service connection for claimed brain disease due to trauma, also claimed as post-concussion syndrome.

3.  Entitlement to service connection for a claimed right knee disorder.

4.  Entitlement to service connection for a claimed left knee condition.

5.  Entitlement to service connection for the claimed Barrett's Esophagus.

6.  Entitlement to service connection for vision problems of the right eye, to include as secondary to service-connected diabetes mellitus type II.

7.  Entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus type II.  

8.  Entitlement to an initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity.  

9.  Entitlement to an initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the left upper extremity.  

10.  Entitlement to an initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity.

11.  Entitlement to an initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity.

12.  Entitlement to an initial rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD) prior to May 2, 2007.

13.  Entitlement to a rating in excess of 30 percent for the service-connected PTSD from May 2, 2007.

14.  Entitlement to an effective date earlier than November 3, 2010 for the award of a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  

15.  Entitlement to an effective date earlier than November 3, 2010 for the award of Dependents' Educational Assistance.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.

In a July 2007 rating decision, the RO determined that separate ratings for the Veteran's peripheral neuropathy of the upper extremities, as related to his service-connected diabetes mellitus type II, were not warranted, and included this disability as part of the rating assigned for diabetes.  

The Veteran appealed the rating assigned for diabetes with peripheral neuropathy of the upper extremities.  During the course of his appeal, in a July 2011 Supplemental Statement of the Case, the RO awarded separate 10 percent ratings each for peripheral neuropathy of the right and left upper extremities.  The Board has recharacterized the claims for increased ratings accordingly.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated though May 2013.

In June 2014, the Veteran's representative filed a claim for service connection for Parkinson's disease.  This matter is referred to the RO for additional development.

In August 2014, VA cancelled the Veteran's representative's authority to represent VA claimants.  In September 2014, the Veteran was notified of this change and informed him of his choices for new representative. He was notified that he did not respond within 30 days, the Board would assume that he wanted to represent himself.  

To date, no response has been received. As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The reopened claim of service connection for brain disease due to trauma, on the merits, as well as the issues of service connection for Barrett's Esophagus, right and left knee disability, and vision problems of the right eye are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an earlier rating decision, the RO denied the Veteran's claim of service connection for the residuals of brain trauma.

2. The evidence received since the previous rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim of service connection for residuals of brain trauma.

3.  The service-connected diabetes mellitus type II is shown to be productive of a disability picture that more nearly approximates that of being controlled with insulin, a restricted diet and regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year have not been shown.

4. The service-connected peripheral neuropathy of the right upper extremity is shown to be productive of no more than mild incomplete paralysis of the median nerve.  

5.  The service-connected peripheral neuropathy of the left upper extremity is shown to be productive of no more than mild incomplete paralysis of the median nerve.  

6.  The service-connected peripheral neuropathy of the right lower extremity is shown to be productive of no more than mild incomplete paralysis of the sciatic nerve.

7.  The service-connected peripheral neuropathy of the left lower extremity is shown to be productive of no more than mild incomplete paralysis of the sciatic nerve.

8.  Prior to May 2, 2007, the service-connected PTSD is shown to have been manifested by disturbances in motivation and mood, low energy, difficulty sleeping, occasional passive suicidal ideation, irritability, some mild memory impairment, and social isolation; collectively, more than occupational and social impairment with reduced reliability and productivity is not demonstrated.

9.  A claim for a TDIU rating was received July 5, 2007 as part of a claim for increased rating for service-connected disability; there is no document in the claims file prior to that date that could be construed as a claim, formal or informal, for a TDIU rating.

10.  The earliest date assignable for the Veteran's TDIU rating is more than one year prior to the date of claim.  

11.  The Veteran is shown to be eligible to receive DEA benefits pursuant to 38 U.S.C.A. Chapter 35 beginning on July 5, 2007.



CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for residuals of brain trauma. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for the assignment of a 40 percent rating, but no higher for the service-connected diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321, 4.1, 4.3, 4.7, 4.119 including Diagnostic Code 7913 (2012). 

3. The criteria for an initial rating in excess of 10 percent rating for the service-connected peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 4.124a including Diagnostic Code 8515 (2013).

4.  The criteria for an initial rating in excess of 10 percent rating for the service-connected peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 4.124a including Diagnostic Code 8515 (2013).

5.  The criteria for an initial rating in excess of 10 percent rating for the service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 4.124a including Diagnostic Code 8520 (2013).

6. The criteria for a rating in excess of 10 percent rating for the service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 4.124a including Diagnostic Code 8520 (2013).

7.  Prior to May 2, 2007, the criteria for the assignment of a 50 percent rating, but no higher, for the service-connected PTSD were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130 including Diagnostic Code 9411 (2013).

8.  Beginning on May 2, 2007, the criteria for the assignment of a rating of 50 percent rating, but no higher, for the service-connected PTSD are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130 including Diagnostic Code 9411 (2013).

9.  The criteria for the assignment of an effective date of July 5, 2007, but no earlier, for a grant of a TDIU rating have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2013).

10.  The criteria for the assignment of an effective date of July 5, 2007, for the receipt of DEA benefits under 38 U.S.C.A.Chapter 35, have been met.  38 U.S.C.A. §§ 3501, 3510, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established requirements with respect to the content of the duty to assist notice under VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

Given the favorable disposition of the request to reopen the claim of service connection for brain disease due to trauma, Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As regards the claims for increased initial ratings, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Dingess/Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  

With respect to the claims for earlier effective dates, the Veteran is challenging the effective dates for the grant of a TDIU and DEA benefits in a rating decision, the Board again notes that the underlying claim has been granted and there is disagreement to downstream questions.  Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claims for earlier effective dates.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service private and VA treatment records as well as Social Security Administration (SSA) records.

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claims for earlier effective dates.

The record reflects that the Veteran's service treatment records and original claims folder were lost by the RO and are unable to be obtained.  The RO informed the Veteran of this fact in the February 2006 notice letter and asked him to submit any copies of records or VA correspondence in his possession.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because of missing records, the analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has also been afforded various VA examinations with respect to the claims for increased initial ratings. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.


II.  Claim to Reopen

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As indicated, the RO misplaced the Veteran's original claims file, including his service treatment records, his original claim for compensation, and previous rating decisions.  The RO indicated that the Veteran was previously denied service connection for brain disease due to trauma in the 1970s, though a copy of the rating decision is not of record.

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.110.  Moreover, there is no indication that the Veteran submitted any evidence or other information within one year of the issuance of that decision. 38 C.F.R. § 3.156(b).

Nevertheless, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claim of service connection in January 2006. In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this case, the Veteran has submitted various written statements indicating that he suffers from post-concussion syndrome with headaches, loss of concentration and attention, and memory problems as a result of head trauma in service from an explosion in Da Nang, Vietnam.  He reports spending 3 days in the hospital at China Beach.  

The VA outpatient treatment records include a November 2006 notation to the effect that the Veteran's vision had worsened due to an explosion in service which rendered him unconscious for 4 days.  On VA eye examination in November 2010, the examiner noted that the Veteran's photophobia was more likely than not associated with the concussive trauma he experienced in service.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the 1970s denial of the claim of service connection. Given that the 1970s rating decision and the basis upon which the claim was denied is not of record, the newly submitted evidence is not duplicative or cumulative of evidence previously of record.  

Moreover, when combined with treatment records possible residuals of an in-service concussion, this evidence is suggestive of a potential relationship between the disabilities and thus raises a reasonable possibility of substantiating the claim. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for brain disease due to trauma are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

However, for reasons as will be discussed, the Board finds that further development is necessary before the merits of the claim can be addressed.


III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, as the RO has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of those ratings, as well as whether any further staged rating of the disability is warranted.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A. PTSD

Historically, the RO granted service connection for PTSD in a July 2011 rating decision.  The RO assigned staged ratings for this disability, awarding a 10 percent rating effective on January 23, 2006, and a 30 percent rating effective on May 2, 2007.

The ratings for the service-connected PTSD have been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to a service-connected PTSD, the medical evidence reflects diagnoses of other psychiatric disorders. Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

In a written statement dated in January 2006, the Veteran's wife wrote that the Veteran had been plagued with sleep problems since his return from Vietnam.  She also indicated that he did not talk about his experiences in Vietnam and avoided any reminders of them.  She further described his having periods of anger and irritability that had caused difficulties in their marriage.  

The Veteran's son also wrote and described his bouts of rage and anger.  He recalled that his father was uptight, irritable, and unhappy during his childhood.  He indicated that his father did not discuss his Vietnam service due to his traumatic experiences there.

A September 2006 psychological evaluation from Charis Counseling and Psychological Services reflects that the Veteran presented as appropriately dressed and groomed.  Speech was clear and relevant, without disturbances of logic or bizarreness.  He admitted to having suicidal thoughts which he considered to be a moderate problem.  He showed little variation in emotions during the interview and spoke in a monotone.  His affect was noted to be blunted and restricted in range.  

The Veteran reported that he suffered from anxiety attacks, depression and suicidal thoughts.  He had memory difficulties and a lowered sense of self-esteem.  Insight and judgment were noted to be fair.  He endorsed symptoms of nightmares, vivid memories, feeling emotionally numb, avoidance of activities that reminded him of his trauma, and low of interest in usual activities.  

The examiner diagnosed PTSD along with co-occurring depression and anxiety.  A GAF score of 45 was also assigned.  He noted that the disability caused significant distress and marked impairment in social, occupational and other important areas of functioning.  He found the Veteran's PTSD to be chronic and severe.  

The Veteran reported that he was close with his wife and sons, but not with any other family members and did not have any close friends.  His leisure time was spent watching his grandchildren or watching movies at home.   

A June 2007 VA psychology note reflected that the Veteran was seen for initial PTSD assessment interview.  On mental status examination, there was some speech difficulty, possibly related to hearing loss; his affect was appropriate, and mood was noted to be sad.  His thought processes were noted to be appropriate and goal-directed, while thought content was within normal limits without cognitive or perceptual distortion.  

The Veteran endorsed having symptoms of nightmares, intrusive thoughts, avoidance of reminders of his traumas, hypervigilance, exaggerated startle response, difficulty concentrating and difficulty sleeping.  The examiner diagnosed PTSD and assigned a GAF score of 66.  

A January 2008 VA suicide risk assessment report noted that the Veteran acknowledged having suicidal ideation in that year, but with no intent or plan.  He reported that, three years prior, he had a plan to shoot himself.  The examiner indicated that the Veteran's suicide risk was unpredictable, of moderate concern although no evidence that it was of an imminent concern.  

In July 2008, the Veteran reported that exacerbations of his pain had increased his thoughts of suicide.  

A July 2008 psychology note indicated that the Veteran reported having moderate to severe problems with mood and affect.  He linked his depressive feelings and suicidal thinking to his struggle to cope with his severe pain due to rheumatoid arthritis.  He acknowledged having suicidal thoughts in the recent past, but denied ideation and intent to act on them.  

On mental status examination, the Veteran presented as appropriately dressed and groomed.  There were no involuntary movement abnormalities.  Speech was within normal limits for rate, volume and tone.  Affect was serious, and mood was depressed.  Thought processes were appropriate and goal-directed.  Thought content was within normal limits without cognitive or perceptual distortion.  

The examiner diagnosed major depressive disorder due to medical condition and PTSD and assigned a GAF score of 48.  

In October 2008, the Veteran reported that, while his pain levels remained high, the pain was no longer leading to suicidal ideation.  Diagnoses of PTSD and major depressive disorder with a GAF score of 50 were assigned.  

On treatment in May 2009, the Veteran displayed improvement in mood and affective functioning.  Dress and appearance were appropriate.  Speech was within normal limits, while affect was serious and mood was mildly depressed.  Thought processes were appropriate and goal-directed, while thought content was with normal limits without cognitive or perceptual distortion.    

The Veteran reported that he felt that the cognitive behavioral work he started in care had been helpful, but continued to struggle with intrusive thinking and emotional unrest regarding Vietnam.  A GAF score of 60 was assigned.  

On VA treatment in November 2010, the Veteran reported feeling frustrated by his health issues.  He was alert and oriented and appeared older than his stated age, with personal appearance and dress that were appropriate.  Speech was within normal limits; affect was even, and mood was depressed.  Thought processes were appropriate and goal-directed.  There was no homicidal or suicidal ideation.  An impression of PTSD and major depressive disorder due to generalized medical condition, along with a GAF score of 58, was noted.  

A November 2010 VA PTSD examination report reflected that the Veteran last worked as a manager until 2006 when he left because of health reasons and went on Social Security.  He reported having had good working relationships with his coworkers and supervisors and few problems in the employment setting when he was working.  He had been married since 1970 and described his relationship with his wife as great.  He saw his 3 adult children and his grandchildren frequently. He belonged to the American Legion, but rarely attended.  He indicated that he had few friends and little social contact other than with family.  His leisure pursuits included reading and watching television.  

The Veteran endorsed having suicidal ideation and seriously considered suicidal ideation one time in 2009 by putting a gun to his head, but decided against it.  He noted that he called a help line on a number of occasions.  The Veteran also endorsed having a short temper and tendency for aggressiveness, but no history of violence or assault.  He reported sometimes having low energy and withdrawing from others.  

On mental status examination, the Veteran presented with adequate hygiene and appropriate dress.  Thought processes were goal-directed with no observation of mental confusion, flight of ideas or flashbacks.  Eye contact was adequate.  No cognitive deficits were demonstrated.  He was alert and oriented.  Speech was logical and rationale.  There no evidence of hallucinations, delusions, obsessions, compulsions or phobias. His memory functioning appeared to be intact.  Hypermotor activity was demonstrated, as his hands were constantly in motion.  Current suicidal ideation or plan was denied.  He described poor sleep interrupted by nightmares with difficulty in getting back to sleep.  

The examiner determined that the Veteran met all the criteria for diagnosis of PTSD, including exposure to trauma, persistent re-experiencing of the trauma with flashbacks and nightmares, avoidance of stimuli associated with the trauma, symptoms of increased arousal including sleep difficulty, irritability, concentration problems, and hypervigilance that had caused significant impairment in social and occupational functioning.  He noted that, while the Veteran had a stable occupational history until physical problems forced him into retirement, he struggled with PTSD symptomatology on various jobs for many years, and his symptoms had worsened considerably since retirement.  A diagnosis of PTSD and GAF score of 65 was assigned.  

A December 2010 psychological assessment from Dr. C. noted that the Veteran endorsed problems with anxiety, depression and PTSD that limited him socially, caused conflict with his family, and inhibited him from gainful employment.  He noted having a positive relationship with his wife, although his anger issues and outbursts strained their relationship and he had problems with intimacy due to his physical and medical issues.  He reported a positive support system of his wife, sons and neighbor.  

The Veteran reported being retired and receiving VA and Social Security Disability.  He reported that he had maintained gainful employment until April 2006, when his health and emotional issues began to interfere with his employment.  He reported having had difficulty handling the stresses of the job.  He indicated that he could be very controlling and would intimidate his peers.  He noted that, with respect to a previous position, he had lost his temper and walked out.  

The examiner indicated that the Veteran had dissociative experiences triggered by war movies, parades, helicopters and loud noises.  He avoided thoughts, feelings, or conversations associated with his combat experiences, and had persistent symptoms hyperarousal including difficulty falling asleep, irritability, and outbursts of anger.  He had difficulty concentrating and experienced an increase in hypervigilance and exaggerated startle response.  His anxiety was also characterized by excessive and persistent daily worry about his health, finances, and family.  He had difficulty controlling his worry and found himself ruminating.  He believed that his future was bleak.  His anxiety manifested in symptoms of hypervigilance such as motor tension and restlessness.  He had difficulty with irritability, concentration, and staying asleep.

The Veteran also endorsed symptoms of a panic disorder evidenced by periods of intense fear and discomfort, with episodes of palpitations, pounding heart and sweating.  He further portrayed his panic symptoms as periods of shortness of breath or smothering.   These occurred at least once a week.  

The Veteran's symptoms of depression were manifested by frequent sadness, being unmotivated, crying episodes and a depressed mood.  He described himself as being irritable and argumentative with others.  He reported having psychomotor agitation evidenced by motor retardation and sluggishness.  He had feelings of worthless or excessive and inappropriate guilt.  He denied any symptoms related to mania, psychosis, substance abuse or dependence, or a somatization disorder.  

On mental status examination, the Veteran presented as being alert, oriented and cooperative with appropriate dress and adequate hygiene.  He made good eye contact.  His anxiety level was slightly elevated at the beginning of the appointment.  

The Veteran described his mood as frustrated and his affect was noted to appear constricted.  He frequently discussed his failing health and how his emotional issues interfered with his relationships.  Speech and thought processes and content were normal.  He denied hallucinatory activity, and delusions were not observed.  He was oriented.  While procedural memory processes were unimpaired, there appeared to be significant impairment in delayed recall.  There was significant impairment in concentration with observed distractibility.

The Veteran's judgment was considered satisfactory, but insight was noted to be limited.  The Veteran discussed an incident when he held a gun to his head, but then moved before firing his gun and hitting a water tank.  

The examiner performed a number of psychiatric tests, after which diagnoses of PTSD, major depressive disorder, generalized anxiety disorder, panic disorder, and pain disorder were indicated.  A GAF score of 35 was also assigned.  He found the Veteran to be unemployable.

On VA treatment in March 2011, the Veteran reported struggling with depression and irritability and having physical pain that was a significant trigger for his depressive thinking.  Objectively, the Veteran's appearance was appropriate, and he was alert and oriented.  Speech was normal while affect was contemplative.  Mood was euthymic.  Thought processes were appropriate and goal-directed, and thought content with within normal limits without cognitive or perceptual distortion.  The Veteran described difficulty dealing with his physical pain and limitations.  A diagnosis of PTSD and major depressive disorder, along with a GAF score of 58 was assigned.  

A May 2012 VA outpatient treatment report reflected the Veteran's report that his PTSD symptoms continued to be problematic with no notable changes in frequency or intensity.

A July 2012 VA outpatient treatment report recorded that the Veteran had noted having good relationships with his wife, children and grandchildren.  He also noted that he liked to read, go to auction for collectibles, and enjoyed repairing baseball gloves for local colleges and high schools.  He still experienced nightmares and flashbacks. His responses were relevant and coherent. Speech was of normal rate and tone, while affect was congruent with a bit brighter, calmer mood. Concentration and memory were good. Thought processes were linear and goal-directed. Thought content without lethality or psychosis.  An assessment of improving mood and sleep was indicated.

Collectively, the aforementioned medical evidence reflects that, both prior to and from May2, 2007 the service-connected PTSD was manifested by disturbances in motivation and mood, difficulty sleeping, memory problems, panic attacks, irritability and anger, difficulties with concentration, passive suicidal thoughts and panic attacks. 

This disability picture, in the Board's estimation, is shown to be consistent with the criteria for a 50 percent.  Accordingly, on this record, a 50 percent rating is warranted for the entire period of the appeal.

At no point during the appeal, is the service-connected PTSD shown to have been productive of an increased level of social or industrial inadaptability so that a rating of 70 percent or higher is assignable. 

As noted, a 70 percent rating requires a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the medical evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of rating in excess of 50 percent.

The Board acknowledges the Veteran's report of having suicidal thoughts; however, these reports reflect that the thoughts were mainly passive and without intent or plan, with only one incident demonstrating some intent.  The record further indicates that the Veteran's suicidal thoughts decreased with treatment and better management of his pain symptoms. 

Thus, the Board finds that the Veteran's report of occasional, mainly passive suicidal thoughts, without more, does not rise or even approach the level contemplated in the next-higher rating of 70 percent.

Although the Veteran reports having periods of irritability in his family relationships, he is married and discussed strong relationship with his wife, children, and grandchildren. The Veteran also discussed involvement in a number of activities. Thus, on this record, the Veteran is able to maintain social and family relationships. 

While there one examiner found the Veteran to be unemployable, the treatment records otherwise reflect that difficulties dealing with stress during his previous work but was able to maintain employment.  The Veteran has also indicated that he retired due to a combination of his physical and psychiatric problems.  

The Board further notes that the GAF scores assigned since the effective date of the grant of service connection-ranging from 35 to 66-alone do not provide a basis for assigning an initial rating in excess of 50 percent for the service-connected PTSD.

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker).  

Hence, the scores ranging in the 40s and 50s, reflecting moderate to severe symptomatology, appear to be consistent with the currently assigned 50 percent rating, and those scores in the 60s reflect even less impairment than the currently assigned rating.

The Board acknowledges that the lowest GAF score of 35 assigned by Dr. C. might, conceivably, suggested more significant impairment than what is contemplated in the assigned 50 percent rating assigned. 

Under the DSM-IV, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

However, the Board notes the symptoms shown, as noted, simply are not among those identified in the DSM-IV as the basis for such a score. There is no evidence of symptoms of illogical or irrelevant speech, impaired judgment or that the Veteran neglects his family, or comparable symptoms.

When all of the evidence and findings are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not meet the criteria warranting the assignment of higher than a 50 percent rating in this case.

Accordingly, on this record, a rating of 50 percent, but no higher, for the service-connected PTSD is granted.

As a final point, the Board notes that it has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. 

The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for major depression. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  


B.  Diabetes Mellitus and Peripheral Neuropathy

Historically, the RO granted service connection for diabetes mellitus type II in an April 2007 rating decision.  A 20 percent rating was assigned, effective on January 23, 2005.  The Veteran appealed this decision, contending that his symptoms were more consistent with at least a 40 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under this code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 40 percent disability evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran has been assigned separate evaluations for peripheral neuropathy involving each of his extremities.

The service-connection peripheral neuropathy of the right and left lower extremity are each  rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's upper extremities are evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

A 10 percent rating is assigned for mild incomplete paralysis of the median nerve of the major and minor extremity. A 20 percent rating is assigned for moderate incomplete paralysis of the median nerve of the minor extremity. 

A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve of the major extremity. 

A 40 percent rating is assigned for severe incomplete paralysis of the median nerve of the minor extremity. 

A 50 percent rating is warranted for severe incomplete paralysis of the median nerve of the major extremity. 

A 60 percent rating is assigned for complete paralysis of the median nerve of the minor extremity. 

A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity.

A May 2004 report from the Marietta Health Care Systems reflected that the Veteran complained of having pain, numbness and loss of strength in the left arm.  An electrodiagnostic study report reflects that a needle examination and nerve conduction study were both normal.

A March 2006 upper extremity sensory and motor conduction nerve study was normal except mild membrane irritability of the left soleus and medial gastroc.  Mild denervation of the two left lower limb muscles of uncertain etiology was indicated.

A May 2007 medical report reflected that the Veteran was diagnosed with type II diabetes in 2001.  He denied having any history of ketoacidosis or hypoglycemic reactions or hospitalizations.  He was on a restricted diet and oral medications.  He also reported restriction of activities because of diabetic neuropathy.  

The Veteran endorsed having symptoms of numbness, tingling, weakness and loss of dexterity in his hands, bilaterally, along with symptoms of pain.  He reported similar symptom in both feet.  He reported a history of frequent falls due to this paresthesia.  Objectively, there was no pedal edema, and the dorsalis pedis pulses were 2+ bilaterally.  Fine touch sensation by monofilament was decreased up to the ankles, bilaterally, in the feet.  It was preserved in the hands.  

An assessment of poorly-controlled type II diabetes mellitus and mild diabetic peripheral neuropathy of the upper and lower extremities per EMG and nerve conduction velocity study was indicated.

A July 2007 report reflected that the Veteran reported that his gait was unsteady, and that his diabetes was mostly out of control, requiring the use of insulin.

A February 2009 statement from Dr. B. noted that the Veteran's treatment for diabetes mellitus included insulin twice daily, restricted diet, and occupational and recreational restrictions including limiting and prolonged sitting, standing or walking.

At a VA pain consultation in September 2009, the Veteran reported having pain in the arms, legs, hands and feet.  Neurologically, his deep tendon reflexes were intact and symmetric in the bilateral upper extremities, but diminished at 2+ for left knee and 1+ for the right knee and ankle.  Sensation was decreased in a distal-proximal gradient in the lower extremities.  Dural tension signs were negative, and no atrophy was noted.  Peripheral polyneuropathy was indicated.

On VA examination in November 2010, the Veteran reported having medication management of his diabetes with insulin.  He had never been hospitalized for hypoglycemia or an episode of ketoacidosis.  His weight had remained stable with the same 20-pound range over the last year.  He had no blood sugar fluctuations that interfered with daily activities.  There were no restrictions in activities due to diabetes.  There was no evidence of diabetic retinopathy, or diabetes-related skin, bladder or bowel impairment.  

Neurologically, the Veteran's strength was noted to be 4 out of 5 in all muscle groups of the upper and lower extremities.  Deep tendon reflexes were 2+ in the patellae and Achilles.  The examiner commented that the Veteran did not have fluctuations in blood sugar that would affect employment and was able to perform activities of daily living without problems from the diabetes mellitus.  

On peripheral nerves examination, the Veteran reported having numbness and tingling in the hands and feet.  He indicated that he was unable to accomplish his daily activities during exacerbations.  

In the hands, there was decreased sensation to monofilament, pin prick and vibration.  Deep tendon reflexes were 2 out of 4, and muscle strength was 4 out of 5 in all muscle groups.  There was no tenderness to palpation in the joint areas.  There was no muscle wasting or atrophy identified.  

The examiner commented that the Veteran's ability to work and daily functioning were impacted during exacerbations, in that he had decreased range of motion, grip strength and weakness.  

In a December 2010 addendum, the Veteran indicated that he recently underwent EMG studies at the Ohio State University Hospital in Columbus.  He stated that the hospital could not find or produce the study results.  He did not want to perform another EMG at that time.  

A December 2010 VA treatment report reflected that the Veteran's diabetes mellitus was better controlled under a previous medication.  He denied any episodes of hypoglycemia.  

A November 2011 VA treatment report reflected that the Veteran had been adherent to prescribed medication regiment and denied any recent episodes of hypoglycemia.  He described his diet and indicated that he did 30 minutes of isometrics daily.  He reported walking around the house and also spending time with his grandchildren.  He also started doing water therapy 3 times per week for 1 hour.  He noted that that he had been more active than usual.  

The examiner indicated that she encouraged the Veteran to continue to limit carbohydrates in his diet and to continue regular physical activity.

On VA treatment in April 2011, the Veteran was again encouraged with continue to limit his carbohydrates and continue regular physical activities.

An April 2011 VA kinesiology consultation revealed that the Veteran presented with chronic pain syndrome related to neuropathies, arthritis and fibromyalgia.  It was noted that he participated in an exercise program including isometrics and aquatherapy.  Objectively, his upper extremities had a full range of motion, and strength was graded 3+ out of 5.  

The muscles held against minimum resistance.  For the lower extremities, his range of motion was also full, and strength was 3- out of 5 with instability to hold against any resistance, bilaterally.  Gait pattern appeared antalgic favoring the left leg.  

With respect to the claim for increased initial rating for diabetes mellitus, the Board finds that the service-connected diabetes mellitus is shown to be productive of a disability picture that more nearly approximates that of required regulation of activities.  

While the VA examiner indicated that activity restriction was not required, and VA treatment records document participation in activities for pain management and encouragement for participation in physical activities, his private physician indicated that such regulation was required.  

Therefore, in resolving all reasonable doubt in favor of the Veteran, an increased rating of 40 percent is assignable.

However, the Board also finds that rating in excess of 40 percent is not warranted.  In this case, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or frequent diabetic treatment have not been demonstrated by the record, and the Veteran does not allege such symptomatology.

The service-connected peripheral neuropathy of the lower extremities is not shown to be productive of more than mild incomplete paralysis of the sciatic nerve.  

While there has been consistent decreased sensation in the lower extremity, and some diminishment of deep tendon reflexes, no other consistent neurologic abnormalities have been found.   

In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  However, examinations have documented no atrophy or abnormal muscle tone.   A sensory and nerve conduction study yielded abnormal findings on the left only in March 2006.  

In sum, these findings are of less probative evidence than the other evidence contained in the file.  Moreover, these findings are consistent with the May 2007 treatment report noting that EMG and nerve conduction studies were consistent with only mild peripheral neuropathy.

With respect to the upper extremities, the Board also finds that the service-connected disability picture is not productive of more than mild incomplete paralysis of the median nerve.  

In so finding, the Board again notes that, while treatment reports are demonstrate decreased sensation and some diminishment of deep tendon reflexes, all other findings have been normal.  

There is no finding of atrophy or abnormal muscle tone.  A sensory and nerve examination was normal in March 2006, while the May 2007 report reflects mild upper extremity neuropathy consistent with EMG and nerve conduction studies.

The Board also observes that the Veteran has been diagnosed with Parkinson's disease and that the VA treatment records document that he has been assessed with a Parkinsonian gait resulting in multiple falls, tremors and balance impairment.  

Therefore, his complaints of frequent falls and extremity impairment is not attributable solely to his peripheral neuropathy, and his reported symptoms thus do not provide a basis for higher ratings for peripheral neuropathy of the extremities.

Accordingly, the Board finds that ratings in excess of 10 percent each for peripheral neuropathy of the upper and lower extremities are not warranted.  

While the Veteran has expressed that his symptoms are more consistent with the criteria for a 40 percent rating, he has not provided any specific argument or reasoning explaining why he believes such ratings are assignable.



C.  All Claims

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected PTSD, diabetes mellitus, or peripheral neuropathy of the upper and lower extremities are so unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

The Board finds that the rating criteria used to evaluate the service-connected PTSD, diabetes mellitus, and peripheral neuropathy reasonably describes his disability level and symptomatology.  There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.    

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
In adjudicating the claims for higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  


IV.  Earlier Effective Date Claims

A. TDIU

The grant of a TDIU rating is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 

The effective date of an award of increased compensation to a Veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year of such date.  Otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 3.400(o)(2).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157.  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  

The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  

A claim for a TDIU rating is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in October 2010.  However, at the time the Veteran had filed his Notice of Disagreement expressing disagreement on July 5, 2007 with the ratings assigned for his service-connected disabilities and requesting higher ratings, he had also submitted a report from his treating physician dated in November 2006 noting that he was no longer employable due to his disabilities.  A claim for TDIU rating is found to have presented at this time.  See Rice, 22 Vet. App. at 447.  

The Board has considered the evidence of record or constructively of record prior to July 5, 2007, but does not find any document that demonstrates an intent that could reasonably constitute an informal claim for a TDIU rating.

Having determined that the date of claim is July 5, 2007, the Board must next consider when entitlement to a TDIU rating was established.  

Given the decision awarding increased initial rating for the service-connected diabetes mellitus and PTSD of 40 and 50 percent, respectively, the Board notes that the schedular requirements for a TDIU rating were met beginning on January 23, 2006.  

At that time, the Veteran was service-connected for PTSD, rated as 50 percent disabling, diabetes mellitus, rated as 40 percent disabling, and erectile dysfunction, rated as noncompensable.  His combined rating is 70 percent.  See 38 C.F.R. § 4.25.  Thus, the criteria for a TDIU rating were met as of January 23, 2006.

Pursuant to 38 U.S.C.A. § 5110(b)(2), the Board must also consider the earliest date unemployability due to service-connected disability was established and whether that was within one-year of the date of claim.  

In this case, as noted, the Veteran's treating physician, Dr. B. indicated in November 2006 that the Veteran was unemployable.

On the Veteran's application for a TDIU rating and in Social Security records, he reported last working in April 2006 at a manager for a food company. 

SSA found him to be unemployable from that date due to severe impairments stemming from tremors, diabetes mellitus, depression and fibromyalgia.  He had mild restriction in activities of daily living, moderate difficulty in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace.  

SSA found the Veteran to be capable only of sedentary work requiring fine manipulation, no jobs requiring meeting production line schedules or coping with a fast paced environment, and only superficial or occasional social interaction with others, which they found was not compatible with his previous work.  

The Board acknowledges that the SSA's determination takes into account other nonservice-connected disabilities such as fibromyalgia and tremors.  

However, given the evidence regarding the severity of his diabetes mellitus and PTSD, as well as the Veteran's statements regarding the severity of his service-connected disabilities and their impact on his ability to work, the Board finds that the Veteran was unable to work by reason of his service-connected disabilities as of the April 18, 2006 last date of employment.

Given that the earliest evidence of unemployability is more than one-year prior to the July 5, 2007 date of claim, the date of claim controls as the effective date.  See 38 U.S.C.A. § 5110(b).  

Accordingly, an effective date of July 5, 2007, but no earlier, for the award of a TDIU rating is granted.  


B.  DEA Benefits

The Veteran was granted basic eligibility for DEA benefits effective on November 3, 2010, based upon the grant of a TDIU rating on that date.  

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021. 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

In this decision, the Veteran has been granted an effective date of July 5, 2007 for his total compensation rating.  Therefore, an effective date of July 5, 2007, is now assignable for the grant of DEA benefits pursuant to Chapter 35.  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for brain disease due to trauma, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

An increased initial rating of 40 percent for diabetes mellitus is granted, subject to the regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.  

An initial rating in excess of 10 percent for the service-connected, peripheral neuropathy of the left upper extremity is denied.  

An initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity is denied.

An increased, initial rating of 50 percent, but no higher for the service-connected PTSD prior to May 2, 2007 is granted, subject to the regulations governing the payment of monetary awards.

A increased rating of 50 percent, but on higher for the service-connected PTSD beginning on May 2, 2007 is granted, subject to the regulations governing the payment of monetary awards.

An effective date of July 5, 2007, for the assignment of a TDIU rating is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An effective date of July 5, 2007, for eligibility to receive Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is granted.


REMAND

The Board finds that additional development on the claims for service connection is warranted.

The Veteran seeks service connection for residuals of brain trauma and a right eye disorder, contending that these disabilities are the result of an explosion while serving in Vietnam, the result of which he was knocked unconscious.  The Veteran also reported that he injured his knees while in Da Nang, Vietnam.  The Veteran reports continuous problems since service.

With respect to the claimed Barrett's Esophagus, treatment records from the Ohio State University dated in 1980 revealed that the Veteran was seen for upper gastrointestinal bleeding with a 3 year history of melana.  Esophageal varicies, distal esophagitis, and chronic inflammation of the stomach were noted.  

The treatment summary indicated that the Veteran had been in excellent health until age 20 when he contracted falciparum malaria in service and was treated in Vietnam in 1970.  He had been doing well again until 1977, when he collapsed and was diagnosed with anemia.  Since then, he had episodes of tarry stools following by marked anemia.   Private treatment records noted complaints of stomach pain and diagnosis of recurrent esophagitis in February 1985.  A diagnosis of Barrett's Esophagus was indicated in June 2004.  

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The Veteran is also competent to testify about observable symptoms or injury residuals, such as knee pain and vision problems. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, the Veteran is competent to report a continuity of symptomatology. See Charles v. Principi, 16 Vet. App. 370 (2002).

In light of the foregoing, and with Board's heightened obligations in mind due to the absence of the Veteran's service treatment records and original claims file, the Board finds that a medical opinion is needed to resolve the claims for service connection on appeal. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims of service connection for residuals of brain trauma, right eye disability, and right and left knee disabilities.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records. 

If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request that he submit the outstanding evidence.

2. After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to be scheduled for an examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Barrett's Esophagus- The examiner should clearly identify all current gastrointestinal disabilities. Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current gastrointestinal disability was incurred in service or is otherwise medically related to service.  In providing the requested opinion, the examiner should consider and address the 1980 private treatment report noting that the contracted falciparum malaria in service and continued complaints since service.

Right and Left Knee- The examiner should clearly identify all current right and/or left knee (ies).  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current right or left knee disability was incurred in service or is otherwise medically related to service.

Brain disease due to trauma and vision problems of the right eye- The examiner should clearly identify all current disabilities related to the Veteran's complaints of head trauma and vision problems.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any related disability was incurred in service or is otherwise medically related to service, to include the Veteran's report of being knocked unconscious during service. 

In providing the requested opinion, the examiner is asked to consider and address VA treatment records noting that the Veteran's vision had worsened due to an explosion in service which rendered him unconscious for 4 days, as well as the November 2010 VA examination report noting that the Veteran's photophobia was more likely than not associated with the concussive trauma he experienced in service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


